Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-19-00579-CR

                                       Rudy Rene CAMACHO,
                                             Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR7305
                               Honorable Jennifer Pena, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Beth Watkins, Justice

Delivered and Filed: February 5, 2020

AFFIRMED

           A jury convicted appellant Rudy Rene Camacho (“Camacho”) of murder, and the trial court

sentenced him to confinement for sixty years. We affirm the trial court’s judgment.

                                               Discussion

           In his sole issue on appeal, Camacho argues the trial court erred by overruling his hearsay

objection to testimony regarding the contents of a text message he purportedly authored. In

response, the State argues Camacho failed to preserve his issue by timely objecting in the trial
                                                                                       04-19-00579-CR


court. Alternatively, the State argues that even if the issue were preserved, the evidence was not

hearsay and Camacho was not harmed by its admission.

       We review the admission of evidence for abuse of discretion. Moses v. State, 105 S.W.3d
622, 627 (Tex. Crim. App. 2003). We will affirm the trial court’s decision if it was within the zone

of reasonable disagreement. Id. As a prerequisite to presenting an evidentiary complaint for

appellate review, the record must show the complaint was made to the trial court by timely

objection. TEX. R. APP. P. 33.1(a); Dinkins v. State, 894 S.W.2d 330, 355 (Tex. Crim. App. 1995).

An objection is timely if it is made as soon as the basis for the objection becomes apparent. Dinkins,
894 S.W.2d at 355. “Therefore, if a question clearly calls for an objectionable response, a

defendant should make an objection before the witness responds. If he fails to object until after an

objectionable question has been asked and answered, and he can show no legitimate reason to

justify the delay, his objection is untimely and error is waived.” Id. (internal citations omitted).

       In this case, a friend of Camacho testified she received a text message on the night of the

murder from a number belonging to “Chachi,” whom she identified as Camacho. The following

exchange between the prosecutor and the witness took place:

             Q. [by the prosecutor] And this was a message sent to you by Chachi the
       night—shortly after that murder, correct?

               A. Right.

               Q. What does the message say?

              A. “I love you. Please have my back. You don’t know who did whatever. It
       was a black dude.”

              Q. All right. That was a little quick. Could you tell me that again? And I’m
       going to write it down over here.

               A. I love you. Please—




                                                 -2-
                                                                                     04-19-00579-CR


               [Camacho’s trial counsel] Your Honor . . . This is a hearsay statement. It’s
       not directly from Mr. Camacho. [The witness] wasn’t there personally when this
       message came through, and I’ll object to it as being hearsay.

The trial court overruled the objection.

       Even assuming the substance of the text message was hearsay, Camacho failed to object

before the witness responded to the prosecutor’s request that she read the text message to the jury.

Therefore, because Camacho failed to object as soon as the basis for the objection became

apparent, his objection was untimely and any error is waived. See id. Camacho’s sole issue is

overruled.

                                           Conclusion

       Having overruled Camacho’s sole issue on appeal, we affirm the trial court’s judgment.

                                                 Sandee Bryan Marion, Chief Justice

DO NOT PUBLISH




                                                -3-